Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 12/4/20.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 4, 6-9, 12, 17-26, 30 and 31 are pending.  
This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-9, 12, 17-26, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least claim 1 recites “a space through which water or water vapor is configured to be at least one of: (i) condensed or (ii) flowed back to an inside of the lead acid battery”, which is indefinite because the claim does not recite how the space is “configured” to condense or flow back the water or water vapor to inside the battery.  The water or water vapor does not appear to be “condensed” within the “space”.  

Claim 9 recites the limitation “the pores” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "an inside of the lead-acid battery" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 recites the limitation "an inside of the lead-acid battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 25 recites the limitation "the electrolyte solution" in lines 4-5 and “an electrolyte solution” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitation "the inner hydrophobic porous member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the outer hydrophobic porous member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Note claim 30 is an intended use limitation as the claims are directed toward a catalyst part.  The claims are not directed toward a lead-acid battery.
To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-9, 12, 17-24, 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., US 7,326,489.
Jones teaches a catalyst device for use with VRLA batteries to recombine oxygen and hydrogen gas and thereby improve the performance and life of the batteries.  The catalyst device has the ability to filter out catalyst poisons and control the temperature of the recombination reactions.  The movement of gas and vapor to and from the chamber 22 (space) of the catalyst device 10 is controlled by a microporous section 30.  See abstract and abstract Figure.  The catalyst device 10 includes a catalyst layer 26 configured to accelerate a reaction for generating water or water vapor from oxygen and hydrogen, a chamber/space 22 through which at least part of the water vapor is flowed back to an inside of the battery and a poison filter 28.  The catalyst device includes wall 18 (Figures).  The catalyst 26 may be palladium impregnated on an activated carbon substrate (4:23-31).  The catalyst device 10 includes an inner hydrophobic porous member 30a (Figures; 4:51-67) and a plug 52 (spacer above the catalyst).  See the different embodiments shown in Figures 5-7 regarding the arrangement inside the container wall 18 and the film 58.  The film 58 is located closer to the outside of the battery than the catalyst 26 and may be PTFE (hydrophobic) (8:22-38).  The catalyst device 10 includes an angled edge 34 (Figure 1).
Examiner notes “”condensation-promoting” may be given the broadest reasonable interpretation.  The microporous membrane 30 and the poison filter 28 allow 
Jones does not explicitly teach the poison filter 28 is hydrophilic.  However, Jones teaches filter materials of the poison filter 28 can be treated to create an acidic filter having a strong affinity to react with basic poisons or can be treated to create an alkaline filter that will have a stronger affinity to react with acidic poisons.  Thus one of skill would have been motivated to treat the poison filter 28 such that the poison filter would have been acidic or alkaline.  
Allowable Subject Matter
Claims 4 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive.  The objection to the specification is withdrawn.  The 35 USC 112 rejections of record have not been fully overcome.  
Applicant argues Jones does not teach the claimed “space” as recited by at least claim 1.  Examiner disagrees.  The claimed “space” may be given the broadest reasonable interpretation.  The internal chamber 22 of Jones teaches the “space” of the presently claimed invention.  The claims are not limited to the narrow embodiment shown by “A” in Figure 1 of the present specification.  However, Examiner notes Jones does not appear to teach the space “A” as shown in the embodiment of Figure 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727